Title: John Adams to Abigail Adams, 14 May 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
L’orient May 14. 1779

I left Paris on the Eighth of March, expecting to find the Alliance, at Nantes and embark immediately for home, but when I arrived there I found the Alliance was still at Brest. I went to Brest 200 Miles from Nantes, and after some Stay there the Alliance was ordered to Nantes. I returned to Nantes, and when every Thing was ready to sail for America, an order came from Court for the Alliance to go to L’orient, and for me to go home in one of the Kings ships, with his new Ambassador to the united States, Le Chevalier de la Luzerne.
It would fill a Volume to give you an History of my Adventures. My Son has accompanied me wherever I have been and is treated with more Attention than his father, tho that is as much as he wishes.
Dont think hard of me for not writing. I have wrote as often as I could. But there are Letters of mine still in the Ports of this Kingdom, which were written I believe 9 Months ago—many many others are in the Sea.
When you come to know how few Letters I have received from America, you will be surprized. There seems to be no Communication of Intelligence between the two Countries or worse than none.
What the Sentiments or Intentions of Congress are concerning me, I know not. Shall find out in Time, I presume. But it seems to most People a little misterious that I should be sent here, and so soon forgotten, so entirely as neither to be ordered to stay, go or come. However, there are Reasons probably that We know not here.

You may form an Idea of the Tenderness with which I expect to see you and ours, in the Course of five or six Weeks.
